ORDER OF REMAND
This consolidated case upon submission to and upon examination by the undersigned three-judge court, and by Judge Hunter as a single-judge court, has led the Court to the conclusion that the Interstate Commerce Commission has inadvertently overlooked consideration of a regulation which it originally issued and which was later “adopted” by the Department of Transportation bearing directly on the rolling of certain explosives during the time involved in the instant consolidated case. (See, Title 49 — Transportation — Section 177.835 (Explosives) Subsection (b) “ * * * nor shall any package or other container of explosives, except barrels or kegs, be rolled.”)
In order to give the Commission opportunity to consider this regulation and its bearing, if any, on the instant matter (MC-C 5766), it is necessary to remand this cause to the Commission so that it may reconsider its findings and opinion.
Additionally, the Commission may find it desirable or helpful to take additional evidence or to make a further record in connection with several matters which counsel on appeal to this Court have contended either that there is an absence of evidence or that there is insufficient evidence to support the Commission’s findings and conclusions. (See, for example: Contention there is no evidence of manu*765al unloading of 500 and 750 pound bombs during pertinent times; contention of insufficient or unclear evidence regarding the manual loading of them; and Contention that there is no evidence that the current type of 500 and 750 pound bombs can be satisfactorily coated, or provided with shipping bands so as to permit the rolling of them without scratching or danger).
It is hereby ordered that this case be and it is hereby remanded to the Interstate Commerce Commission for rehearing and reconsideration.
It is so ordered.
FLOYD R. GIBSON
Circuit Judge
WILLIAM R. COLLINSON
District Judge
ELMO B. HUNTER
District Judge
Judge, Three-Judge Court
ELMO B. HUNTER_
District Judge
Judge, Single-Judge Court